
	

113 HR 4281 IH: Protecting Business Opportunities for Veterans Act of 2014
U.S. House of Representatives
2014-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4281
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2014
			Mr. Huelskamp introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the oversight of contracts awarded by the
			 Secretary of Veterans Affairs to small business concerns owned and
			 controlled by veterans.
	
	
		1.Short titleThis Act may be cited as the Protecting Business Opportunities for Veterans Act of 2014.
		2.Contracts with small business concerns owned and controlled by veterans
			Section 8127 of title 38, United States Code, is amended—
			(1)by redesignating subsection (l) as subsection (m); and
			(2)by inserting after subsection (k) the following new subsection (l):
				
					(l)Limitations on subcontracting
						(1)
							(A)The requirements applicable to a small business concern under section 46 of the Small Business Act
			 (15 U.S.C. 657s) shall apply with respect to a small business concern
			 owned and controlled by a veteran with a service-connected disability or a
			 small business concern owned and controlled by a veteran that is awarded a
			 contract under this section.
							(B)For purposes of applying the requirements of section 46 of the Small Business Act (15 U.S.C. 657s)
			 pursuant to subparagraph (A)—
								(i)a small business concern owned and controlled by a veteran shall be treated as a small business
			 concern owned and controlled by a veteran with a service-connected
			 disability; and
								(ii)the term similarly situated entity used in such section 46 means a subcontractor for a small business concern owned and controlled by
			 a veteran with a service-connected disability or a small business concern
			 owned and controlled by a veteran described in such subparagraph (A).
								(2)Upon awarding a contract to a small business concern under this section, the Secretary shall obtain
			 from an offeror a certification that the offeror will comply with the
			 requirements described in paragraph (1)(A) if awarded the contract. Such
			 certification shall—
							(A)specify the exact performance requirements applicable under such paragraph; and
							(B)explicitly acknowledge that the certification is subject to section 1001 of title 18.
							(3)If the Secretary determines that a small business concern that is awarded a contract under this
			 section did not act in good faith with respect to the requirements
			 described in paragraph (1)(A), the small business concern shall be subject
			 to the penalties specified in—
							(A)section 16(g)(1) of the Small Business Act (15 U.S.C. 645(g)(1)); and
							(B)section 1001 of title 18.
							(4)
							(A)The Director of the Office of Small and Disadvantaged Business Utilization established by section
			 15(k) of the Small Business Act (15 U.S.C. 644(k)) and the Chief
			 Acquisition Officer established under section 1702 of title 41 shall
			 jointly implement a process using the systems described in section
			 16(g)(2) of the Small Business Act (15 U.S.C. 645(g)(2)), or any other
			 systems available, to monitor compliance with this subsection. The
			 Director and the Chief Acquisition Officer shall jointly refer any
			 violations of this subsection to the Inspector General of the Department
			 of Veterans Affairs.
							(B)The Inspector General shall submit to the Committees on Veterans’ Affairs of the House of
			 Representatives and the Senate an annual report that includes—
								(i)the number of referred violations received under subparagraph (A); and
								(ii)the disposition of such referred violations, including the number of small business concerns
			 suspended or debarred from Federal contracting or referred to the Attorney
			 General for prosecution.
								.
			
